White, Presiding Judge.
Appellant, having been committed to custody of tlie sheriff of Johnson county, by order of an examining court, for the murder of one John McLennan, sued out a writ of habeas coipus with-a view of getting bail before the Hon. J. M. Hall, judge of the eighteenth judicial district. Upon a full hearing of the testimony adduced, he was refused bail by said district judge and was remanded to custody, and this is the judgment here appealed from. As the evidence is exhibited to us in the record before us, we are of opinion that the case is bailable, and the record shows that applicant can give bail in the sum of $2,500. Amount of his bail is fixed at that sum, and upon his execution of a bond-in said amount of $2,500, with good and sufficient sureties, conditioned as the law directs, the said sheriff of Johnson county will release appellant from restraint and custody for said alleged crime.
The judgment is reversed and bail is granted in $2,500.
Ordered accordingly. '